820 F.2d 1219Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jacob E. ARNOLD, Plaintiff-Appellee,v.Otis R. BOWEN, Secretary of Health and Human Services,Defendant-Appellant.
No. 86-3653.
United States Court of Appeals, Fourth Circuit.
Argued March 2, 1987.Decided June 3, 1987.

Before WIDENER and WILKINS, Circuit Judges, and HAYNSWORTH, Senior Circuit Judge.
Wendy Joy Miller, Office of the General Counsel, Social Security Division, Department of Health & Human Services (John P. Alderman, United States Attorney;  E. Montgomery Tucker, Assistant United States Attorney;  Donald A. Gonya, Chief Counsel for Social Security;  Randolph W. Gaines, Deputy Chief Counsel for Social Security Litigation;  A. George Lowe, Chief, Disability Litigation Branch on brief), for appellant.
James Dale Morefield (Browning, Morefield and Lamie, P.C., on brief), for appellee.
PER CURIAM:


1
The Secretary of Health and Human Services appeals the fee awarded to claimant's counsel pursuant to 42 U.S.C.A. Sec. 406(b)(1) (West 1983).  We affirm the award.


2
The district judge has considerable discretion in setting fee awards because his "familiarity with the proceedings uniquely qualifies him to evaluate the services of counsel" and to give appropriate weight to the pertinent factors.   Whitt v. Califano, 601 F.2d 160, 162 (4th Cir.1979).  We cannot say the fee is excessive so as to constitute an abuse of discretion.


3
AFFIRMED.